               Case 20-11785-CSS   Doc 958-3    Filed 01/27/21   Page 1 of 10




                                        Exhibit C

                                   Liquidation Analysis




RLF1 24703611V.1
               Case 20-11785-CSS           Doc 958-3       Filed 01/27/21       Page 2 of 10



LIQUIDATION ANALYSIS FOR BBGI US, INC., et al.

I.    INTRODUCTION

BBGI US, Inc. and its subsidiaries (collectively, the “Debtors”), with the assistance of their restructuring,
legal, and financial advisors, have prepared this hypothetical liquidation analysis (the “Liquidation
Analysis”) in connection with the Joint Chapter 11 Plan of Liquidation of BBGI US, Inc. and its Affiliated
Debtors (as amended, supplemented, or modified from time to time, the “Plan”) and related disclosure
statement (as amended, supplemented, or modified from time to time, the “Disclosure Statement”)
pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).1
Under the “best interests” of creditors test set forth in section 1129(a)(7) of the Bankruptcy Code, the
Bankruptcy Court may not confirm a chapter 11 plan unless the plan provides each holder of an impaired
Claim against or Interest in the Debtors either (i) has accepted the Plan or (ii) will receive or retain under
the Plan property of a value, as of the Effective Date, that is not less than the amount that such Person would
receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code. To demonstrate that the
proposed Plan satisfies the “best interests” of creditors test under section 1129(a)(7) of the Bankruptcy
Code, the Debtors, with the assistance of their advisors, have prepared the following Liquidation Analysis,
which is based upon certain assumptions discussed in the Disclosure Statement and in the accompanying
notes to the Liquidation Analysis.

Statement of Limitations

The determination of the costs of, and proceeds from, the hypothetical liquidation of the Debtors’ assets in
a chapter 7 case is an uncertain process involving the extensive use of significant estimates and assumptions
that, although considered reasonable by the Debtors based upon their business judgment and input from
their advisors, are inherently subject to significant business, economic, and competitive uncertainties and
contingencies beyond the control of the Debtors, their management and their advisors. Inevitably, some
assumptions in the Liquidation Analysis would not materialize in a chapter 7 liquidation, and unanticipated
events and circumstances could materially affect the ultimate results in an actual chapter 7 liquidation. The
Liquidation Analysis was prepared for the sole purpose of generating a reasonable good faith estimate of
the proceeds that would be generated if the Debtors’ assets were liquidated in accordance with chapter 7 of
the Bankruptcy Code. The Liquidation Analysis is not intended and should not be used for any other
purpose. The underlying financial information in the Liquidation Analysis was not compiled or examined
by independent accountants in accordance with standards promulgated by the American Institute of
Certified Public Accountants.

NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY REPRESENTATION OR
WARRANTY THAT THE ACTUAL RESULTS WOULD OR WOULD NOT APPROXIMATE THE
ESTIMATES AND ASSUMPTIONS REPRESENTED IN THE LIQUIDATION ANALYSIS. ACTUAL
RESULTS COULD VARY MATERIALLY.




1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Disclosure
Statement or Plan, as applicable.
                                                      1

RLF1 24699270v.1
               Case 20-11785-CSS           Doc 958-3       Filed 01/27/21       Page 3 of 10



THE LIQUIDATION ANALYSIS IS A HYPOTHETICAL EXERCISE THAT HAS BEEN PREPARED
FOR THE SOLE PURPOSE OF PRESENTING A REASONABLE GOOD FAITH ESTIMATE OF THE
PROCEEDS THAT WOULD BE REALIZED IF THE DEBTORS WERE LIQUIDATED IN
ACCORDANCE WITH CHAPTER 7 OF THE BANKRUPTCY CODE AS OF THE PLAN EFFECTIVE
DATE. THE LIQUIDATION ANALYSIS IS NOT INTENDED AND SHOULD NOT BE USED FOR
ANY OTHER PURPOSE. THE LIQUIDATION ANALYSIS DOES NOT PURPORT TO BE A
VALUATION OF THE DEBTORS’ ASSETS AS A GOING CONCERN, AND THERE MAY BE A
SIGNIFICANT DIFFERENCE BETWEEN THE LIQUIDATION ANALYSIS AND THE VALUES
THAT MAY BE REALIZED OR CLAIMS GENERATED IN AN ACTUAL LIQUIDATION.

NOTHING CONTAINED IN THE LIQUIDATION ANALYSIS IS INTENDED TO BE, OR
CONSTITUTES, A CONCESSION, ADMISSION, OR ALLOWANCE OF ANY CLAIM AGAINST
THE DEBTORS. THE ACTUAL AMOUNT OR PRIORITY OF ALLOWED CLAIMS IN THE
CHAPTER 11 CASES COULD MATERIALLY DIFFER FROM THE ESTIMATED AMOUNTS SET
FORTH AND USED IN THE LIQUIDATION ANALYSIS. THE DEBTORS RESERVE ALL RIGHTS
TO SUPPLEMENT, MODIFY, OR AMEND THE ANALYSIS SET FORTH HEREIN.

Basis of Presentation

The Liquidation Analysis is based on estimated asset and liability values as of March 31, 2021 (except as
otherwise indicated). As noted above, the actual assets available to the Debtors’ estates and claims arising
in the event of an actual liquidation may differ from the assets assumed to be available pursuant to the
Liquidation Analysis.

The Debtors have neither fully evaluated all claims filed against the Debtors or adjudicated such claims
before the Bankruptcy Court. Accordingly, the amount of the final Allowed Claims against the Debtors’
estates may differ from the claim amounts used in the Liquidation Analysis.

In preparing the Liquidation Analysis, the Debtors estimated Allowed Claims based upon a review of books
and records and a review of claims asserted against the Debtors to account for estimated liabilities. In
addition, the Liquidation Analysis includes estimates for Claims not currently asserted in the chapter 11
cases, but which could be asserted and allowed in a chapter 7 liquidation, including unpaid chapter 11
administrative expense claims and chapter 7 administrative expense claims, such as wind-down costs,
trustee fees, and tax liabilities. To date, the Bankruptcy Court has not estimated or otherwise fixed the total
amount of Allowed Claims incorporated into this Liquidation Analysis. Therefore, the Debtors’ estimate
of Allowed Claims set forth in the Liquidation Analysis should not be relied on for any other purpose,
including determining the value of any distribution to be made on account of Allowed Claims under the
Plan.
Conversion Date and Appointment of Chapter 7 Trustee

The Liquidation Analysis has been prepared assuming that the Debtors’ chapter 11 cases are converted to
chapter 7 cases on or about March 31, 2021 (the “Chapter 7 Conversion Date”). Except as otherwise
noted herein, the Liquidation Analysis is based upon the forecasted unaudited balance sheets of the Debtors
as of March 31, 2021. It is assumed that, on the Chapter 7 Conversion Date, the Bankruptcy Court would
appoint a chapter 7 trustee (the “Trustee”) who would oversee the liquidation of the Debtors’ estates, during
which time all of the Debtors’ remaining assets would be sold, and all of the Debtors’ cash proceeds, net of
any liquidation-related costs and other administrative expenses and priority claims, would be distributed in



                                                      2

RLF1 24699270v.1
               Case 20-11785-CSS           Doc 958-3       Filed 01/27/21       Page 4 of 10



order to satisfy Allowed Claims and Interests in accordance with the priority scheme set forth in the
Bankruptcy Code.

There can be no assurance that the liquidation would be completed in a limited time frame, nor is there any
assurance that the recoveries assigned to the assets would in fact be realized. Under section 704 of the
Bankruptcy Code, a trustee must, among other duties, collect and convert the property of the estate as
expeditiously (generally at distressed prices) as is compatible with the best interests of parties in interest.
In addition, there is a significant likelihood, and therefore it is assumed, that each of the Debtors’ direct
and/or indirect foreign non-Debtor Subsidiaries would commence wind-downs or insolvency proceedings
under their respective local foreign jurisdictions because of the wind-down of the Debtors.

Substantively Consolidated Liquidation

The Liquidation Analysis assumes that the Debtors would be liquidated in a jointly administered and
substantively consolidated proceeding. Therefore, the Liquidation Analysis assumes no Distributions are
made on account of Intercompany Claims. Consistent with the Plan, the Liquidation Analysis provides that
the PBGC would receive a recovery percentage based on a 2.25x multiple of the recovery percentage
available to all holders of Allowed Unsecured Claims pursuant to the PBGC Settlement.

Values

Both the Plan and a chapter 7 proceeding would result in the complete liquidation of the Debtors. As such,
unless otherwise stated, the Liquidation Analysis is based on estimated recoveries under the Plan, as
adjusted for the impact of liquidating under a chapter 7 process.

The Debtors believe that a chapter 7 liquidation would in general result in lower recoveries on the remaining
asset monetizations due to a number of factors, including but not limited to, a compressed timeline relative
to a chapter 11 process, the lower likelihood of retaining individuals in a chapter 7 process with knowledge
critical to maximizing recoveries on certain assets and to the evaluation of claims, and Trustee fees, offset
in part by lower professional fees and wind-down costs due to the compressed timeline.

Additional Global Notes and Assumptions

The Liquidation Analysis should be read in conjunction with the following notes and assumptions:

 1. Significant dependence on unaudited financial statements and cashflow projections. The Liquidation
    Analysis contains numerous estimates. Proceeds available for distribution are based upon the
    unaudited financial statements of the Debtors (as projected as of the Chapter 7 Conversion Date),
    unless otherwise noted herein.

 2. Chapter 7 liquidation costs and length of liquidation process. The Debtors have assumed that
    liquidation would occur over approximately 12 months in order to pursue an orderly monetization of
    substantially all remaining assets, as well as to arrange distributions and otherwise administer and
    close the Estates. In an actual chapter 7 liquidation, the wind-down process and time-period could
    vary significantly, thereby impacting recoveries. For example, it is possible that it may require a
    longer period of time to monetize certain assets at the levels included in the Liquidation Analysis, and
    it is possible that certain priority, contingent, and other claims, litigation, and delays in the final
    determination of Allowed Claims could substantially impact both the timing and amount of the
    distribution of the asset proceeds to creditors. Accordingly, there can be no assurance that the values
    reflected in the Liquidation Analysis would be realized if the Debtors were, in fact, to undergo such a
    liquidation.
                                                     3

RLF1 24699270v.1
               Case 20-11785-CSS           Doc 958-3       Filed 01/27/21       Page 5 of 10




      Pursuant to section 726 of the Bankruptcy Code, the allowed administrative expenses incurred by the
      Trustee, including expenses associated with selling or otherwise monetizing the Debtors’ assets, and
      legal and financial fees relating to professionals retained by the Trustee, would be entitled to payment
      in full prior to any distributions to holders of Administrative Expense Claims and Other Priority
      Claims. The estimates used in the Liquidation Analysis for the Trustee are pursuant to the fee
      guidelines in section 326(a) of the Bankruptcy Code. The estimate used in the Liquidation Analysis
      for these expenses include an assumed 3% payable to a chapter 7 trustee fee based upon distributed
      proceeds.

 3. Distribution of net proceeds. Chapter 11 Administrative Claim amounts and Priority Claim amounts,
    professional fees, trustee fees, and such claims that may arise in a liquidation scenario would be paid
    in full from the liquidation proceeds before the balance of any proceeds will be made available to pay
    General Unsecured Claims. Under the absolute priority rule, no junior creditor would receive any
    distribution until all senior creditors are paid in full, and no equity holder would receive any
    distribution until all creditors are paid in full. The assumed distributions to creditors as reflected in
    the Liquidation Analysis are estimated in accordance with the absolute priority rule.

 4. Certain exclusions and assumptions. This Liquidation Analysis does not include estimates for the tax
    consequences, both federal and state, that may be triggered upon the liquidation and sale of assets in
    the manner described above. Such tax consequences could be material.




                                                      4

RLF1 24699270v.1
                 Case 20-11785-CSS      Doc 958-3       Filed 01/27/21        Page 6 of 10



II.      CONCLUSIONS

THE DEBTORS HAVE DETERMINED, AS SUMMARIZED IN THE FOLLOWING ANALYSIS,
THAT CONFIRMATION OF THE PLAN WILL PROVIDE CREDITORS WITH A RECOVERY
THAT IS NOT LESS THAN WHAT THEY WOULD OTHERWISE RECEIVE IN CONNECTION
WITH A LIQUIDATION OF THE DEBTORS UNDER CHAPTER 7 OF THE BANKRUPTCY
CODE, AND AS SUCH BELIEVE THAT THE PLAN SATISFIES THE REQUIREMENT OF
1129(A)(7) OF THE BANKRUPTCY CODE.

  SUMMARY OF ESTIMATED THIRD PARTY RECOVERIES FOR CLAIMS AND INTERESTS
 CLAIMS                                                  Chapter 11 Plan           Chapter 7 Liquidation
$ 000s                                                 Lower         Higher        Lower          Higher
 Administrative Expense Claims                           $19,659         $19,309    $19,659        $19,309
 Recovery                                                 19,659          19,309     19,659         19,309
 Recovery Percentage                                      100.0%          100.0%      100.0%         100.0%
 Class 1 ‐ Priority Claims                                $3,600          $1,600      $3,600         $1,600
 Recovery                                                  3,600           1,600       3,600          1,600
 Recovery Percentage                                      100.0%          100.0%      100.0%         100.0%
 Class 2 ‐ Secured Claims                                $15,700         $14,700    $15,700        $14,700
 Recovery                                                 15,700          14,700     15,700         14,700
 Recovery Percentage                                      100.0%          100.0%      100.0%         100.0%
 Class 3 ‐ PBGC Claims                                   $62,000         $62,000    $62,000        $62,000
 Recovery                                                  2,620           7,431      1,267          4,709
 Recovery Percentage                                        4.2%           12.0%        2.0%           7.6%
 Class 4 ‐ General Unsecured Claims                     $463,000     $338,000      $463,000       $338,000
 Recovery                                                  7,239       13,877         3,501          8,793
 Recovery Percentage                                        1.6%            4.1%        0.8%           2.6%




                                                   5

RLF1 24699270v.1
                Case 20-11785-CSS               Doc 958-3        Filed 01/27/21         Page 7 of 10



III. LIQUIDATION ANALYSIS

The following presents a comparison of (i) the estimated recoveries for creditors and equity holders of the
Debtors that may result from the Plan and (ii) an estimate of the recoveries that may result from a
hypothetical chapter 7 liquidation.


LIQUIDATION ANALYSIS
ASSETS/CLAIMS                                                      Chapter 11 Plan          Chapter 7 Liquidation
$ 000s                                                           Lower         Higher       Lower          Higher
Assets at Emergence
  Cash                                                            $43,530       $47,630       $43,530       $47,630
  Restricted Cash                                                   2,476         5,576         1,729         2,724
  Accounts Receivable                                                 712           712           234           234
  Other Current Assets                                                ‐             500           ‐             250
  Other Assets                                                      7,600         8,000         3,710         3,910
  Total                                                           $54,318       $62,418       $49,204       $54,749
  Less: Post Emergence Administrative Costs (Ch 11 / Ch 7)          (5,500)       (5,500)      (5,476)        (5,637)
Net Proceeds Available For Distribution                           $48,818       $56,918       $43,728       $49,112


Less: Non‐GUC Claims
  Administrative Claims                                          ($19,659)      ($19,309)    ($19,659)      ($19,309)
  Class 1 ‐ Priority Claims                                        (3,600)        (1,600)      (3,600)        (1,600)
  Class 2 ‐ Secured Claims                                        (15,700)       (14,700)     (15,700)       (14,700)
  Total                                                          ($38,959)      ($35,609)    ($38,959)      ($35,609)

Net Proceeds Available for Distribution to Unsecured               $9,859       $21,309        $4,769       $13,502


Unsecured Claim Recoveries
  Class 3 ‐ PBGC Claims
  Claims                                                          $62,000        $62,000      $62,000       $62,000
  Recovery                                                          2,620          7,431        1,267         4,709
  Recovery Percentage                                                 4.2%         12.0%         2.0%           7.6%

  Class 4 ‐ General Unsecured Claims
  Claims                                                         $463,000      $338,000      $463,000      $338,000
  Recovery                                                          7,239        13,877         3,501         8,793
  Recovery %                                                          1.6%          4.1%         0.8%           2.6%




                                                             6

RLF1 24699270v.1
               Case 20-11785-CSS             Doc 958-3        Filed 01/27/21        Page 8 of 10



IV. GENERAL ASSUMPTIONS                     AND      NOTES       FOR     PROCEEDS          AVAILABLE          FOR
    DISTRIBUTION

ASSET RECOVERIES:

    1. Cash and Cash Equivalents

         The Liquidation Analysis utilizes the Debtors’ projected range of cash balances as of the Chapter 7
         Conversion Date of $43.5 to $47.6 million, based on its lower recovery scenario (the “Lower
         Scenario”) and higher recovery scenario (the “Higher Scenario”), respectively.

    2. Restricted Cash

         Estimated proceeds from restricted cash balances, which consist primarily of cash collateralized
         letters of credit, adequate assurance utility deposits, the administrative and directors’ and officers’
         charge holdback (“CCAA Holdback”) required in the Debtors’ proceeding under the Canada
         Companies’ Arrangement Act (the “CCAA Proceeding”) and other similar items, as of the Chapter
         7 Conversion Date, are assumed to be recoverable at between 49% and 70% of the proceeds
         projected to be recovered under the Higher Scenario and Lower Scenario, respectively.

         These assumed recovery rates are based largely on the Debtors’ ability to collect on letters of credit
         and other potential financial contractual rights. These assumed recovery rates take into
         consideration that a chapter 7 trustee may (i) lack the knowledge or relationships to recover on
         these items in full, or (ii) may conclude that it is in the best interests of parties in interest to accept
         a reduced recovery for an expeditious outcome within a twelve-month timeframe. Additionally, a
         chapter 7 liquidation would likely increase the costs of the CCAA Proceeding, which would reduce
         the amount of the Canadian Holdback to be recovered.

    3. Accounts Receivable

         Estimated proceeds from accounts receivable balances (exclusive of Intercompany Claims) are
         comprised of royalty receivables as of the Chapter 7 Conversion Date, are assumed to be
         recoverable at 33% of the proceeds projected to be recovered under the Plan.

         This assumed recovery rate is based on the Debtors’ ability to collect on accounts receivable, taking
         into consideration ongoing negotiations with respect to receivables due from certain non-Debtor
         affiliates. This assumed recovery rate takes into consideration that such negotiations may be more
         difficult for a chapter 7 trustee to conclude due to (i) a lack of knowledge and relationship with the
         counterparties, and (ii) certain concessions a chapter 7 trustee might agree to in order to facilitate
         expeditious recovery of accounts receivable from the non-Debtor affiliates.

    4. Other Current Assets

         Other current assets as of the Chapter 7 Conversion Date (exclusive of Intercompany Claims)
         include workers compensation refunds and insurance premium returns that are assumed to be
         recoverable at 50% of the proceeds projected to be recovered under the Plan.

         This assumed recovery rate takes into consideration that a chapter 7 trustee may (i) lack the
         knowledge or relationships to recover on these other current assets in full, and/or (ii) agree to a
         lower recovery to accelerate the receipt of these proceeds.

                                                         7

RLF1 24699270v.1
               Case 20-11785-CSS            Doc 958-3       Filed 01/27/21       Page 9 of 10



    5. Other Assets

         Other assets includes duty drawbacks, value-added tax (“VAT”) returns and custom bond
         recoveries, as of the Chapter 7 Conversion Date, and are assumed to be recoverable at a rate of 49%
         of the proceeds projected to be recovered under the Plan.

         This assumed recovery rate takes into consideration that a chapter 7 trustee (i) may lack the
         knowledge and resources to recover on duty drawbacks and VAT returns in full within the assumed
         twelve-month timeframe of the chapter 7 liquidation, and (ii) may lack the knowledge and/or
         information to defend any challenges brought by customs and border protection, which might
         impact collection of custom bonds in full.

    6. Litigation

          For purposes of the Liquidation Analysis, no values have been ascribed to any potential litigation.
          No recoveries are included from the Litigation Trust.

CHAPTER 7 COSTS:

Costs specifically related to the liquidation of individual assets and all other costs associated with the
liquidation are included chapter 7 Post Emergence Administrative Costs. These chapter 7 costs include the
following:

    7. Trustee Fees

         Trustee fees include all fees paid to the Trustee by the Debtors, consistent with the fee structure set
         forth in the Bankruptcy Code. The Trustee fee is estimated at 3% of all distributions to creditors
         from gross asset proceeds (including cash), inclusive of payments of chapter 7 and chapter 11
         administrative claims and all prepetition claims. See 11 U.S.C. § 326(a).

    8. Professional Fees

         Professional fees include estimated costs for a financial advisor, an attorney and a claims agent
         retained by the Trustee in connection with the wind-down of the estates (e.g., liquidation and
         recovery of assets, claims reconciliation and other processes, etc.). Professional fees are estimated
         at approximately $2.6 million for the liquidation period, based on average estimated fees of
         approximately $215,000 per month during the wind-down period. This estimate compares to
         approximately $150,000 per month estimated for the post emergence liquidation period following
         the effectiveness of the Plan, which fees include professional fee costs and U.S. Trustee fees for a
         projected 24-month period.

    9. Operating Wind-Down Costs

         Operating Wind-Down Costs include the cost to retain Debtor personnel needed to assist the
         Trustee with claims reconciliation, asset recoveries and other wind-down activities, as well as other
         accounting and administrative costs associated with the wind-down. Total operating wind-down
         disbursements are estimated at $1.5 million for the liquidation period. This estimate compares to
         approximately $2 million estimated for the post-emergence liquidation period under the Plan,
         which disbursements include operating costs over a projected 24-month period under the Plan.


                                                       8

RLF1 24699270v.1
               Case 20-11785-CSS         Doc 958-3       Filed 01/27/21       Page 10 of 10



CLAIMS:

    10. Secured Claims

         Secured Claims consist of the Debtors’ estimate of outstanding prepetition secured claims
         (including principal and unpaid prepetition interest).

    11. Chapter 11 Administrative Claims

         Administrative Expense Claims are estimated based on, among other things, estimated amounts
         related to Administrative Expense Claims that have been asserted against the Debtors.

    12. Priority Claims

         Priority claims consist of the Debtors’ estimate of outstanding recapture of a corporate excise tax
         credit, additional priority tax claims, and general contingencies for Priority Claims.

    13. Unsecured Claims

         Unsecured Claims consist of:

                  PBGC Claims: The PBGC Claim is estimated in the amount of $62 million, the Allowed
                   amount of the PBGC Claim under the Plan settlement.

                  General Unsecured Claims: As of the Chapter 7 Conversion Date, the Debtors estimate
                   that General Unsecured Claims will be Allowed in an amount between $338 and $463
                   million.




                                                     9

RLF1 24699270v.1
